c   .




             THE,QITORNEY                  GENERAL
                            OF     TEXAS




    Board of Insurance Commissioners
    Austin, Texas
    Gentlemen:                   Attention of Mr. H. E. Wassell
                                 Opinion No. O-1443
                                 Re: mst agents of burlal.associatlons
                                      under Senate Bill 135, Acts of the
                                      46th Legislature, procure licenses?
           Your request for our opinion on the above stated ques-
    tion has been received by this department.
           Section 23 of Senate Bill No. 135, Acts of the 46th
    Legislature reads as follows:
            "Section 23. Burial Association.
            "Any individual, individuals, firms, co-
        partnership, corporations or associations do-
        ing the'business of providing burial or funeral
        benefits,~which under any circumstances may be
        payable partly or wholly in merchandise or ser-
        vic.es,not in excess of One Hundred and Fifty
        ($150. 00) Dollars, or the value thereof, are
        hereby declared to-be burial companies, associa-
        tions or societies, and shall organize under
        provisions of Chapter 274, Acts of the Fortg-
        first Legislature, 1929, and amendments there-
        to; and shall operate under and be governed ~by
        Chapter 274, Acts of the Forty-first Legisla-
        ture,1929, and amendments thereto, and this
        Act. It shall be unlawful for any individual,
        Individuals, firms, co-partnerships, corpora-
        tions; or associations, other than those defined
        above, to engage in the business of providing
        burial or funeral benefits, which under any cir-
        cumstances may be paid wholly or partly in mer-
        chandise or services.'
           Chapter 274, Acts of the 41st Legislature, 1929, com-
    prises Articles 4875a-1 to 4875-31, iriculslve,Vernon's Statutes,
    and applies to local mtual aid associations.
           Senate Bill No. 135, Acts of the 46th Legislature, refer-
                                                            c   -




Board of Insurance Commissioners, Page 2           o-1443


ferring to Burial Association specifically provldes that
Burial Associations shall organize under the provisions of
Chapter 274, Acts of the 4lst Legislature 1929, and amend-
ments thereto; and shall operate under and be governed by
Chapter 274, Acts of the 41st Legislature, 1929, and amend;
ments thereto, and Senate Bill No. 135, as passed by the 46th
Legislature.
       Section 29 of said Chapter 274 reads   as follows:
      "The provisions of this Act shall not apply
   to labor unions, domestic orders or associations
   which do not provide a death benefit of more
   than one hundred and fifty ($150.00) dollars, nor
   to the associations which are now described In
   Article'4857 Revised Statutes 1925 nor any society
   or association If any, heretofore legally operat-
   ing state-wide on an assessment basis under any
   charter heretofore granted under any valid statute
   of this State.”
       Section 21 of Senate Bill No. 135, Acts/of the 46th Leg-
islature, speclficallg repeals Section 29 'of said Chapter 274
and reads as follows:
      "That Section 29, Chapter-274; Acts of the
   Forty-first Legislature, 192, (Page 563), be
   and~the same Is hereby repealed, insofar as
   same is In conflict with the provisions here-
   of relative to burial associations."
       Artic~le5056, Revised Civil Statutes and Article 568 of
the Penal Code specifically definB Insurance agents.
       Section 1 of Article 5068b as amended by the 44th Legls-
lature, 1935, reads as follows:
      "Hereafter when any person shall.desire
   to become an agent for a life insurance com-
   paw, accident insurance company, life and
   accident, health and accident;or life, health
   and accident insurance company, or association,
   or organization, local mutual aid association,
   or statewide mutual association, soliciting or
   writing insurance in the state of Texas, as the
   term agent is elsewhere defined in the law, he
   shall In such form and giving such Information
   as may be required, make application to the
   Board of Insurance Commissioners for a license
   to~act as such agent. After the Board of Insur-
   ance Commissioners shall determine that such
Board of Insurance Commissioners, page 3           o-1443


    person is of good character and reputation, it shall
    Issue the license to such person in such form as it
    may prepare.'
       Under Section 1 of Article 5068b, supra, any person
who desires to become an agent for a local mtual aid asso-
ciation, statewide mutual association, or any other company,
association or organization therein named, soliciting or
writing 'nsurance in this State, as the term agent is defined
by~law is required to make application to the Board of Insur-
ance Commissioners for a license to act as such agent; after
the Board determines that the applicant is entitled to such
license, the Board shall Issue the license to such person.
And,~as above stated, Burial Associations are.required'to or-
ganlze-'underthe provisions of Chapter 247; Acts of the 4ls.t
Legislature and amendments thereto,,and shall operate under.
and be governed by said.Chapter 247, and amendments thereto,
and Senate Bill No. 135; Acts of the 46th Legislature. There-
fore, it is apparent that it was intended by the Legislature
that agents of Burial Associations should be licensed.
       Therefore,) In view of the foregoing authorities, you
are respectfully advised that It is the opinion of this depart-
ment that agents.of Burial Associations are required to pro-
cure licenses.
         Trusting that the foregoing fully answers your inquiry,
we are
                                Very truly yours
                             ATTORNEY GENERAL OF TRXAS

                                By s/Ardell Williams
                                     Ardell Williams
AW:AW:wc

APPROVED OCT 2, 1939
s/Gerald C..MAnn
ATTORNEY GENERAL OF TEXAS
Approved Opinion Committee By s/BWS Chairman